Citation Nr: 9914409	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  By unappealed decision dated December 1971, the RO denied 
the veteran's claim of entitlement to service connection for 
a nervous disorder.

2.  The evidence associated with the claims file subsequent 
to the December 1971 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1971 decision denying service 
connection for an acquired psychiatric disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The evidence received since the December 1971 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was previously considered 
and denied by the RO.  Initially, a December 1971 rating 
decision denied service connection for a nervous disorder, 
finding that the disability preexisted service and that it 
had not been aggravated by service.  The veteran was notified 
of the December 1971 decision and provided with her appellate 
rights that same month.  She filed a timely notice of 
disagreement in February 1972 and the RO subsequently issued 
a statement of the case.  However, the veteran failed to file 
a substantive appeal within 60 days from the date of the 
mailing of the statement of the case or within the remainder 
of the one year period from the date of mailing of the 
December 1971 notification.

To perfect an appeal of a rating decision, the veteran must 
file a formal appeal within 60 days from the date the 
statement of the case is mailed or within the one year period 
from the date of mailing of the notification of the 
determination being appealed.  If no substantive appeal is 
filed within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  As the veteran in this case did 
not perfect an appeal of the RO's December 1971 
determination, that determination is final.

Once an RO decision becomes final under 38 U.S.C.A. § 7105 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, her claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  A finding of 
materiality may be made even where the evidence would not 
establish a well-grounded claim.  See Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The only evidence of record at the time of the RO's December 
1971 denial was the veteran's service medical records.  The 
veteran apparently noted a history of nervous trouble on her 
induction examination, but no objective findings were made.  
Sick call treatment records reveal that the veteran 
complained of nervousness in February 1971.  In September 
1971, the veteran was hospitalized for extreme anxiety.  
Thereafter, Medical Board proceedings in October 1971 
rendered a diagnosis of schizophrenic reaction, chronic 
undifferentiated, and recommended that the veteran be 
relieved from active duty.  The Medical Board determined that 
the veteran's disability had preexisted service and had not 
been aggravated by service.  In its report, the Medical Board 
stated that the veteran received psychiatric treatment in 
September 1971 and that she had shown increasing anxiety, 
nervousness, and depression during her time in service.  
Moreover, according to the veteran's medical history, she had 
suffered from psychiatric disabilities since early childhood.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's December 1971 
denial includes 1963 to 1998 records from Southeast Kansas 
Mental Health Center, 1972 Mercy Hospital records, 1990 
Osawatomie State Hospital records, 1996 to 1997 University of 
Kansas Hospital records, and 1995 to 1997 records from Fort 
Scott Family Physicians Office.

The records from Southeast Kansas Mental Health Center 
indicate that in August 1963, when the veteran was 12 years 
old, she underwent intelligence functioning testing.  At that 
time, it was determined that she was "educable retarded".  
It was also noted that she had a recessive personality and 
severe feelings of inferiority.  In 1964, the mother of the 
veteran apparently sought help from a psychiatric social 
worker due to the dysfunction in the family home.  However, 
she did not continue with treatment for her daughter at that 
time.  In 1972 and 1973, the veteran and her mother received 
counseling.  Intake and outpatient therapy notes from 
November 1971 through January 1972 diagnosed the veteran with 
undifferentiated schizophrenia.  A letter dated February 1974 
expressed the belief that the veteran actually suffered from 
borderline mental retardation and that, when she was required 
to function beyond her limited capabilities, she would 
exhibit characteristics of schizophrenia or physical 
disability.  The veteran returned for treatment in 1979 due 
to marital difficulties.  A termination summary in February 
1979 diagnosed the veteran with adjustment reaction.

The veteran regularly participated in individual therapy 
sessions from 1980 through 1993.  Throughout this time, she 
was prescribed anti-depressant medication and exhibited 
physical symptomatology due to her psychiatric disability.  
During the first few years of therapy, she was apparently 
able to maintain employment.  However, she became 
progressively isolated.  The veteran often spoke of having 
had a dysfunctional childhood and a violent father and the 
therapist apparently identified this as a cause of many of 
the veteran's present problems.  A letter dated June 1990 
from a staff psychologist stated that the veteran had 
deteriorated during the past few years.  It was believed that 
the veteran manifested physical symptoms during times of 
stress; however, her intellectual functioning was in the 
average range.  The present diagnosis was major depressive 
disorder with possible psychotic features.

At a psychiatric intake evaluation in August 1990, the 
veteran was diagnosed with dysthymia, personality disorder 
not otherwise specified, and borderline mental retardation.  
Her prognosis was guarded to poor due to a long history of 
dysphoric mood instability and mental retardation since an 
early age.  It was noted that she had a history of emotional 
instability, depression, and nervousness since the mid 
1960's.  In 1993, therapy notes described the veteran's 
condition as worsening.  At a discharge evaluation in August 
1993, she was diagnosed with major, recurrent depression, 
personality disorder not otherwise specified, and rule out 
thought disorder.  At an intake evaluation in December 1993, 
she was diagnosed with adjustment disorder with mixed 
emotional features and personality disorder and assigned a 
Global Assessment of Functioning Score (GAF) of 70.  
Individual therapy was the recommended treatment.

The veteran was again regularly followed in individual 
therapy from 1993 to 1998.  She continued to be diagnosed 
with adjustment disorder and she complained of depression and 
suicidal thoughts.  It was repeatedly noted that the veteran 
exhibited physical symptomatology such as shaking, and speech 
and gait disturbances.  It was also observed that she had 
become a recluse and that she did not regularly take her 
medication.  A letter dated June 1998 from a treating 
psychologist stated that the veteran continued to have 
chronic depression with accompanying psychotic features.  The 
prognosis was poor to guarded.  Also, the psychologist did 
not believe that the veteran was mentally retarded, as she 
had scored in the average range on adult intelligence 
testing.

Medical records from Mercy Hospital indicate that the veteran 
was hospitalized in November 1972 for anorexia nervosa and 
chronic anxiety reaction with depression.  An October 1990 
termination summary from Osawatomie State Hospital disclosed 
that the veteran was admitted from July to August 1990 due to 
major depression and generalized anxiety disorder.  It was 
noted that she improved during her hospitalization; however, 
her GAF score at discharge was 30.

The University of Kansas Hospital records indicate that the 
veteran was followed from October 1996 through July 1997 for 
various complaints, including blurred vision, dizziness, and 
an altered gait.  However, all neurological examinations and 
extensive testing were within normal limits.  It was noted 
that the veteran had no organic neurological disease and that 
her reported symptoms were inconsistent with the clinical 
examinations.  It was suggested that she may be suffering 
from conversion phenomena and it was recommended that she 
seek psychiatric care.  The Fort Scott Family Physicians 
records largely contain information regarding primary health 
care issues.  However, a diagnosis of depression is mentioned 
in March 1997 and prescriptions for Xanax and Paxil are 
noted.

The veteran appeared at a hearing before the RO in April 
1998.  She testified that she had received psychological 
treatment when she was approximately 11 years old.  She was 
told that she was emotionally disturbed due to her father, 
who was very violent.  She also suffered from a stomach 
disorder at that time due to her nerves and she was placed in 
special education classes.  She enlisted in the Marine Corps 
before graduating from high school.  She was under pressure 
in the Marine Corps but could not identify any particular 
incident that caused the breakdown of her mental health.  She 
claimed that she was not told why she was discharged early 
from service and that she did not remember signing the paper 
regarding the findings of the Medical Board.  She stated that 
she had continued to receive psychiatric care since leaving 
the Marine Corps.

The newly submitted evidence clearly confirms that the 
veteran suffers from a psychiatric disability.  However, the 
Board finds that none of the evidence submitted since the 
RO's last final denial bears substantially and directly upon 
the specific matter under consideration, that is, whether the 
veteran's psychiatric disability was acquired in or 
aggravated by active service.  The veteran has submitted 
numerous treatment records; however, none of these includes a 
competent medical opinion that establishes a nexus or 
relationship between the veteran's current disability and her 
period of active service.

On the contrary, the medical evidence supports a finding that 
the veteran's psychiatric disability preexisted service and 
does not demonstrate that it was aggravated by the eleven 
months she served on active duty.  Medical records show that 
the veteran was evaluated for psychiatric problems while she 
was still a child and subsequent medical records refer to 
symptomatology that began several years before service.  
Moreover, the veteran has testified that she experienced 
emotional difficulties as a child due to her family 
environment.  In addition, the veteran has been diagnosed 
with a personality disorder which is not considered to be a 
disease or injury within the meaning of VA legislation and 
thus is not entitled to service connection.  38 C.F.R. 
§ 3.303(c) (1998)..  Accordingly, the Board finds that the 
veteran has not submitted new and material evidence 
sufficient to reopen her claim of entitlement to service 
connection for an acquired psychiatric disability.  
Therefore, the last prior denial remains final and the 
benefit sought on appeal must be denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disability, the claim is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

